United States Securities and Exchange Commission Washington, D.C. 20549 Form 10 Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-105811 ATLAS AMERICA PUBLIC #12-2003 Limited Partnership (Name of small business issuer in its charter) Delaware 54-2113989 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Road 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS AMERICA PUBLIC #12-2003 Limited Partnership (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of March 31, 2008 and December 31, 2007 3 Statements of Net Earnings for the Three Months Ended March 31, 2008 and 2007 4 Statement of Changes in Partners’ Capital for the Three Months ended March 31, 2008 5 Statements of Cash Flows for the Three Months ended March 31, 2008 and 2007 6 Notes to Financial Statements 7-14 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 15-18 Item 4: Controls and Procedures 19 PART II. OTHER INFORMATION Item 1: Legal Proceedings 19 Item 6: Exhibits 19 SIGNATURES 20 CERTIFICATIONS 21-24 2 PART I ITEM 1.FINANCIAL STATEMENTS ATLAS AMERICA PUBLIC #12-2003 Limited Partnership BALANCE SHEETS March 31, December 31, 2008 2007 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ 951,100 $ 750,100 Accounts receivable-affiliate 1,051,100 1,125,400 Short-term hedge receivable due from affiliate 4,400 409,300 Total current assets 2,006,600 2,284,800 Oil and gas properties, net 29,282,400 30,036,600 Long-term hedge receivable due from affiliate 35,000 61,200 $ 31,324,000 $ 32,382,600 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 10,800 $ 18,300 Short-term hedge liability due to affiliate 843,300 9,700 Total current liabilities 854,100 28,000 Asset retirement obligation 2,005,600 1,976,000 Long-term hedge liability due to affiliate 937,600 614,900 Partners’ capital: Managing general partner 9,503,300 9,548,500 Limited partners (4,024 units) 19,846,900 20,450,900 Accumulated other comprehensive loss (1,823,500 ) (235,700 ) Total partners' capital 27,526,700 29,763,700 $ 31,324,000 $ 32,382,600 The accompanying notes are an integral part of these financial statements 3 ATLAS AMERICA PUBLIC #12-2003 Limited Partnership STATEMENTS OF NET EARNINGS (Unaudited) Three Months Ended March 31, 2008 2007 REVENUES: Natural gas and oil $ 1,507,000 $ 1,809,700 Interest income 3,400 9,200 Total revenues 1,510,400 1,818,900 COSTS AND EXPENSES: Production 429,400 426,500 Depletion 754,200 990,900 Accretion of asset retirement obligation 29,600 29,200 General and administrative 54,200 56,900 Total expenses 1,267,400 1,503,500 Net earnings $ 243,000 $ 315,400 Allocation of net (loss) earnings: Managing general partner $ 267,100 $ 345,000 Limited partners $ (24,100 ) $ (29,600 ) Net loss per limited partnership unit $ (6 ) $ (7 ) The accompanying notes are an integral part of these financial statements 4 ATLAS AMERICA PUBLIC #12-2003 Limited Partnership STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE THREE MONTHS ENDED March 31, 2008 (Unaudited) Accumulated Managing Other General Limited Comprehensive Partner Partners Loss Total Balance at January 1, 2008 $ 9,548,500 $ 20,450,900 $ (235,700 ) $ 29,763,700 Participation in revenues and expenses: Net production revenues 377,200 700,400 — 1,077,600 Interest income 1,200 2,200 — 3,400 Depletion (81,900 ) (672,300 ) — (754,200 ) Accretion of asset retirement obligation (10,400 ) (19,200 ) — (29,600 ) General and administrative (19,000 ) (35,200 ) — (54,200 ) Net earnings (loss) 267,100 (24,100 ) — 243,000 Other comprehensive loss — — (1,587,800 ) (1,587,800 ) Distributions to partners (312,300 ) (579,900 ) — (892,200 ) Balance at March 31, 2008 $ 9,503,300 $ 19,846,900 $ (1,823,500 ) $ 27,526,700 The accompanying notes are an integral part of these financial statements 5 ATLAS AMERICA PUBLIC #12-2003 Limited Partnership STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2008 2007 Cash flows from operating activities: Net earnings $ 243,000 $ 315,400 Adjustments to reconcile net earnings to net cash provided by operating activities: Depletion 754,200 990,900 Non-cash (gain) loss on derivative value (400 ) 32,300 Accretion of asset retirement obligation 29,600 29,200 Decrease (increase) in accounts receivable – affiliate 74,300 (39,200 ) (Decrease) increase in accrued liabilities (7,500 ) 3,700 Net cash provided by operating activities 1,093,200 1,332,300 Cash flows from financing activities: Distributions to partners (892,200 ) (1,336,800 ) Net cash used in financing activities (892,200 ) (1,336,800 ) Net increase (decrease) in cash and cash equivalents 201,000 (4,500 ) Cash and cash equivalents at beginning of period 750,100 1,041,200 Cash and cash equivalents at end of period $ 951,100 $ 1,036,700 The accompanying notes are an integral part of these financial statements 6 ATLAS AMERICA PUBLIC #12-2003 Limited Partnership NOTES TO FINANCIAL STATEMENTS March 31, 2008 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS Atlas America Public #12-2003 Limited Partnership (the “Partnership”) is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh,
